DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 8 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Claim 8 recites “comprises a first surface and a second surface opposite to the first surface”, however claim 1 already recites the same limitation.  It is therefore unclear if these are the same or different surfaces.  For purposes of examination, these will be treated as the same surfaces as claim 1.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-2, 4, 7, 12, 15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Schaefer et al. (US 2011/0289699).
Schaefer shows an attachment for an oral care device, the attachment comprising a treatment element (left side of Fig. 7); wherein the treatment element comprises a first surface and a second surface opposite to the first surface (either the top or bottom of the attachment, or the left or right sides of the attachment on the lower surface in Fig. 7); and wherein the treatment element includes a first and second electrode (22, 23) at least partially embedded within, located on, or extending from one of the first surface and second surface (Fig. 7), the electrodes arranged such that when the first and second electrodes are placed in contact with tissue within an oral cavity of a user, an applied current is able to flow from the first to the second electrode via tissue ([0059] for instance, capable of such use) wherein the attachment comprises a tongue cleaning attachment or a toothbrush head (functions as both).  With respect to claim 2, the first and second electrode are opposite polarities (Fig. 7 shows +/-).  With respect to claim 4, the attachment comprises a tongue cleaning attachment ([0059]; Fig. 7).  With respect to claim 7, the attachment comprises a toothbrush head (Fig. 7).  With respect to claim 12, an oral care device comprising a body (Fig. 8 or right side of Fig. 7); a drive mechanism within the body ([0061] discusses the use of a drive mechanism); an attachment according to the above (see above); and a signal generator to generate a first electrical current for delivery to at least one of the first and second electrodes ([0005], “a current flow”).  With respect to claim 15, the current is in a series of pulses ([0025] discusses the use of pulsed current).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention 

Claims 1-13, 15 are rejected under 35 U.S.C. 103 as being unpatentable over Morita et al. (US 2006/0070195) in view of Schaefer.
Morita shows a head of an oral care device comprising a treatment element (at 12 in Fig. 2 for instance); wherein the treatment element comprises a first surface and a second surface opposite to the first surface (left and right sides of the head best seen in Fig. 3-13); and wherein the treatment element includes a first and second electrode (anode and cathode as seen in the Figures) at least partially embedded within, located on, or extending from one of the first surface and second surface (Fig. 2-13), the electrodes arranged such that when the first and second electrodes are placed in contact with tissue within an oral cavity of a user, an applied current is able to flow from the first to the second electrode via tissue (capable of placement in contact with oral tissue and therefore such use) wherein the attachment comprises a tongue cleaning attachment or a toothbrush head (functions as both).  With respect to claim 2, the first and second electrode are opposite polarities (denoted as anode and cathode which are opposite).  With respect to claim 4, the head comprises a tongue cleaning head (the surfaces of the head, particularly with bristles are capable of cleaning the tongue).  With respect to claim 5, comprising a plurality of cleaning protrusions (bristles); wherein the first electrode comprises a first subset of the plurality and the second electrode comprises a second subset (particularly Fig. 10-13).  With respect to claim 6, at least one of the first and second electrode comprises a ridged surface or surface with plurality of protrusions (Fig. 10-13 show electrode comprising a surface with plurality of bristles/protrusions amongst the full set of bristles).  With respect to claim 7, the attachment comprises a toothbrush head (the surfaces of the head, particularly with bristles are capable of cleaning the teeth).  With respect to claim 8, wherein a first plurality of bristles extends from the first surface and the first and second electrodes are located on the second surface (see annotated Figure 10 below).  

    PNG
    media_image1.png
    130
    431
    media_image1.png
    Greyscale

With respect to claim 9, a plurality of bristles (bristles); wherein the first electrode comprises a first subset and the second electrode a second subset (Fig. 10-13 show the electrodes as subsets of the plurality of bristles).  With respect to claim 10, each of the bristles in the first and second subset comprises an insulated portion along a portion of its length (the portion of the electrode within the head is the insulated portion).  With respect to claim 11, the material of the electrodes is gold, copper, or an electrically conducting polymer ([0038] for instance).  
However, while Morita shows a body (right side of Figures), a signal generator for generating the electrical currents (17), and the details of the head in the above claims, Morita fails to show the head is an attachment to the body of the device rather than being integral therewith and with respect to claims 12-13 and 15 the oral device having a body with drive mechanism therein for driving a drive shaft.  Schaefer similarly teaches a tongue/tooth brush head that is formed as a separable attachment to the body (see Figures) and wherein the body has a drive mechanism therein for driving a drive shaft ([0061] electric motor and drive shaft).  Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Morita’s device by having the head be a separable attachment and including a drive mechanism/shaft as taught by Schaefer in order to allow for replacing of used or broken heads while retaining the body and forming an electric toothbrush for more efficient cleaning.  With respect to claim 13, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to try placing the signal generator within the attachment since it could only be located in the body, the attachment, or externally.  With .

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Morita in view of Schaefer as applied to claim 12 above, and further in view of Jimenez et al. (US 10,307,235).
Morita/Schaefer discloses the device as previously described above and Morita shows the use of multiple sets of electrodes (see Figures), but fails to show a third and fourth electrode that receive a different current from the first electrical current.
Jimenez similarly teaches an oral care device with a head having a first and second set of electrodes receiving different current from each other (col. 8, line 55 – col. 9, line 36 discusses the use of different voltages across the different sets of same material electrodes which results in different currents).  Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Morita/Schaefer’s device by including the additional electrodes having a different current as taught by Jimenez in order to reduce the overall voltage required for producing cleaning action in the oral cavity.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW NELSON whose telephone number is (571)270-5898.  The examiner can normally be reached on Monday-Friday 7:30am-5:00pm EDT.
If attempts to reach the examiner by telephone are unsuccessful, please contact the examiner’s supervisor, Jacqueline Johanas, at (571) 270-5085.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/MATTHEW M NELSON/Primary Examiner, Art Unit 3772